19-11811-smb            Doc 500      Filed 10/28/19 Entered 10/28/19 15:49:56                      Main Document
                                                   Pg 1 of 3


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Gary T. Holtzer
 Sunny Singh

 Attorneys for Debtors and
 Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re                                                           :
                                                                 :        Chapter 11
 FUSION CONNECT, INC., et al.,                                   :
                                                                 :        Case No. 19-11811 (SMB)
                                                                 :
                              1
                   Debtors.                                      :        (Jointly Administered)
 ----------------------------------------------------------------x


                    NOTICE OF AGENDA OF MATTERS SCHEDULED
              FOR HEARING ON OCTOBER 29, 2019 AT 2:00 P.M. (Eastern Time)



 Location of Hearing:          United States Bankruptcy Court for the Southern District of New York,
                               before the Honorable Stuart M. Bernstein, United States Bankruptcy
                               Court for the Southern District of New York, One Bowling Green,
                               Courtroom 723, New York, New York, 10004




 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, as applicable, are: Fusion Connect, Inc. (2021); Fusion BCHI Acquisition LLC (7402); Fusion NBS
       Acquisition Corp. (4332); Fusion LLC (0994); Fusion MPHC Holding Corporation (3066); Fusion MPHC
       Group, Inc. (1529); Fusion Cloud Company LLC (5568); Fusion Cloud Services, LLC (3012); Fusion CB
       Holdings, Inc. (6526); Fusion Communications, LLC (8337); Fusion Telecom, LLC (0894); Fusion Texas
       Holdings, Inc. (2636); Fusion Telecom of Kansas, LLC (0075); Fusion Telecom of Oklahoma, LLC (3260);
       Fusion Telecom of Missouri, LLC (5329); Fusion Telecom of Texas Ltd., L.L.P. (8531); Bircan Holdings,
       LLC (2819); Fusion Management Services LLC (5597); and Fusion PM Holdings, Inc. (2478). The Debtors’
       principal offices are located at 210 Interstate North Parkway, Suite 300, Atlanta, Georgia 30339.



 WEIL:\97245817\2\47019.0005
19-11811-smb            Doc 500     Filed 10/28/19 Entered 10/28/19 15:49:56           Main Document
                                                  Pg 2 of 3


 I.        UNCONTESTED MATTERS

           1.        Motion of Debtors for Entry of Order (I) Authorizing Debtors to Enter Into
                     Employment Agreement with Interim Chief Executive Officer, and (II) Granting
                     Related Relief (ECF No. 472)

                     Response Deadline:    October 26, 2019 at 4:00 p.m.

                     Responses Filed:      None

                     Related Documents:

                          A. Declaration of Lewis W. Dickey, Jr. in Support of Motion of Debtors for
                             Entry of Order (I) Authorizing Debtors to Enter into Employment
                             Agreement with Interim Chief Executive Officer, and (II) Granting
                             Related Relief (ECF No. 498)

                          B. Order to Show Cause Scheduling Hearing on Shortened Notice Pursuant
                             to Fed. R. Bankr. P. 9006(c) with Respect to Motion of Debtors for Entry
                             of Order (I) Authorizing Debtors to Enter into Employment Agreement
                             with Interim Chief Executive Officer, and (II) Granting Related Relief
                             (ECF No. 480)

                     Status: This matter is going forward on an uncontested basis. The Debtors
                             received certain informal comments from the office of the U.S. Trustee
                             and intend to file a notice of revised proposed order in connection with
                             this motion prior to the hearing.

           2.        Motion of Debtors for Authorization to Enter into and Perform Obligations Under
                     the Exit Financing Letter with Exit Financing Lenders (ECF No. 482)

                     Response Deadline:    October 26, 2019 at 4:00 p.m.

                     Responses Filed:      None

                     Related Documents:

                          A. Notice of Authorities Cited in Motion of Debtors for Authorization to
                             Enter into and Perform Obligations Under the Exit Financing Letter with
                             Exit Financing Lenders (ECF No. 486)

                          B. Declaration of Brent Herlihy in Support of Motion of Debtors for
                             Authorization to Enter into and Perform Obligations Under the Exit
                             Financing Letter with Exit Financing Lenders (ECF No. 482, Ex. B)

                          C. Order to Show Cause Scheduling Hearing on Shortened Notice Pursuant
                             to Fed. R. Bankr. P. 9006(c) with Respect to Motion of Debtors for
                             Authorization to Enter into and Perform Obligations Under the Exit
                             Financing Letter with Exit Financing Lenders (ECF No. 485)

                                                      2
 WEIL:\97245817\2\47019.0005
19-11811-smb            Doc 500    Filed 10/28/19 Entered 10/28/19 15:49:56          Main Document
                                                 Pg 3 of 3


                     Status: This matter is going forward on an uncontested basis.


 Dated: October 28, 2019
        New York, New York

                                              /s/ Sunny Singh
                                              WEIL, GOTSHAL & MANGES LLP
                                              767 Fifth Avenue
                                              New York, New York 10153
                                              Telephone: (212) 310-8000
                                              Facsimile: (212) 310-8007
                                              Gary T. Holtzer
                                              Sunny Singh

                                              Attorneys for Debtors and
                                              Debtors in Possession




                                                     3
 WEIL:\97245817\2\47019.0005
